                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

______________________________________
                                       )
VARIETY STORES, INC.,                  )
                                       )
            Plaintiff,                 )
                                       )
vs.                                    )                    Case No. 5:14-cv-00217
                                       )
WAL-MART STORES, INC.,                 )
                                       )
            Defendant.                 )
______________________________________ )


      PLAINTIFF VARIETY STORES, INC.’S REQUEST FOR JURY VOIR DIRE

       Pursuant to Eastern District of North Carolina Local Rule 47.1(b), Plaintiff Variety

Stores, Inc. (“Variety”) submits below the proposed voir dire questions to be submitted to the

prospective jurors in this case and requests allowance to ask follow-up questions.

       1.       Have you, a family member, or a close friend ever applied for or been granted a
                patent on an invention?

       2.       Have you, a family member, or a close friend ever applied for or been registered a
                trademark?

       3.       Have you, a family member, or a close friend ever registered a copyright?

       4.       Have you, a family member, or a close friend ever worked at Walmart?

       5.       Have you, a family member, or a close friend ever worked at Rose’s?

       6        Do you own a grill? If so what brand?

       7.       Have you ever been a plaintiff in civil litigation (plaintiff means you sued a
                company or a person)?

       8.       Have you ever been a defendant in civil litigation (defendant means you were
                sued by a company or a person)?




            Case 5:14-cv-00217-BO Document 461 Filed 10/15/18 Page 1 of 3
9.       Have you ever testified in a deposition or a trial?

10.      Have you ever been the victim of a crime?

11.      Have you ever had property stolen from you?

12.      Do you own or rent your home?

13.      Should criminals be allowed to profit from their crime?

14.      Have you served on a jury before?

15.      Civil or criminal case?

16.      Did you reach a verdict?


This the 15th day of October, 2018.


                                        Respectfully submitted,

                                        /s/ W. Thad Adams, III
                                        W. Thad Adams, III (N.C. Bar No. 000020)
                                        Samuel A. Long, Jr. (N.C. Bar No. 46588)
                                        Christina Davidson Trimmer (N.C. Bar No. 44857)
                                        SHUMAKER, LOOP & KENDRICK, LLP
                                        101 South Tryon Street, Suite 2200
                                        Charlotte, North Carolina 28280-0002
                                        Telephone: 704-945-2901
                                        Fax: 704-332-1197
                                        Email: tadams@slk-law.com
                                                along@slk-law.com
                                                ctrimmer@slk-law.com

                                        Scott P. Shaw (CA Bar No. 223592)
                                        CALL & JENSEN
                                        610 Newport Center Drive, Suite 700
                                        Newport Beach, California 92660
                                        Telephone: 949-717-3000
                                        Fax: 949-717-3100
                                        Email: sshaw@calljensen.com
                                        LR 83.1 Counsel

                                        Attorneys for Plaintiff




     Case 5:14-cv-00217-BO Document 461 Filed 10/15/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the Clerk of Court

using the CM/ECF system, which will send notification of such filing to all counsel of record.

       This the 15th day of October, 2018.



                                              /s/ W. Thad Adams, III
                                             Attorney for Plaintiff
                                             SHUMAKER, LOOP & KENDRICK, LLP
                                             101 South Tryon Street, Suite 2200
                                             Charlotte, North Carolina 28280-0002
                                             Telephone: 704-945-2901
                                             Fax: 704-332-1197
                                             Email: tadams@slk-law.com
                                             N.C. Bar No. 000020




         Case 5:14-cv-00217-BO Document 461 Filed 10/15/18 Page 3 of 3
